This slide is not for distribution in isolation and must be viewed in conjunction with the accompanying term sheet, product supplement, prospectus supplement and prospectus, which further describe the terms, conditions and risks associated with the notes. JPMorgan Auto Callable Contingent Interest Notes linked to the Common Shares of Ford Motor Co, due October 28, 2015 The notes are designed for investors who seek a Contingent Interest Payment (i) with respect to each Review Date for which the closing price of one share of the Reference Stock is greater than or equal to the Interest Barrier or (ii) with respect to the final Review Date for which the Final Stock Price is greater than or equal to the Interest Barrier. Any payment on the notes is subject to the credit risk of JPMorgan Chase & Co. Trade Details/Characteristics Reference Stock: The Common Stock, $0.01 par value per share, of Ford Motor Co Contingent Interest Payments: If the notes have not been previously called and (i) with respect to any Review Date (other than the final Review Date)the closing price of one share of the Reference Stock on that Review Date or (ii) with respect to the final Review Date theFinal Stock Price is greater than or equal to the Interest Barrier, you will receive on the applicable Interest Payment Datefor each $1,000 principal amount note a Contingent Interest Payment equal to: $30.000 (equivalent to an interest rate of 12.00% per annum, payable at a rate of 3.0000% per quarter).
